Exhibit CONTACT: David A. Martin Vice President and Chief Financial Officer Insituform Technologies, Inc. 636-530-8000 Matthew Sherman / Dan Katcher Joele Frank, Wilkinson Brimmer Katcher 212-355-4449 FOR IMMEDIATE RELEASE INSITUFORM MAILS LETTER TO STOCKHOLDERS: PRESIDENT AND CEO JOE BURGESS HIGHLIGHTS STRATEGIC PLAN Urges Stockholders to Vote FOR Insituform’s Experienced Directors and Prevent the Dissident Stockholder from Taking Control of Your Company Chesterfield, MO — April 30, 2008 — Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today announced that J.
